Citation Nr: 0004291	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 
1972.

The instant appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied a claim to 
reopen a claim for service connection for a back disorder.  
In August 1998 the Board of Veterans' Appeals (Board) denied 
the application to reopen a claim for service connection for 
a back disorder.  The Board noted that the applicable law 
required, for a claim to be reopened, a determination of 
materiality in the sense that when viewed in the context of 
all the evidence, the new evidence would raise "a reasonable 
possibility of changing the previous disallowance of the 
claim."  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In January 1999, the VA General Counsel and an attorney 
representing the veteran before the Court filed a Joint 
Motion for Remand and to Stay Further Proceedings.  
The parties noted that the test for materiality set forth in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-
called "change in outcome" test), had been invalidated in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), a decision 
which had been issued by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) after the Board had 
issued its decision in the instant case.  The parties further 
noted that the Federal Circuit in Hodge had mandated that new 
and material evidence be determined pursuant to 38 C.F.R. 
§ 3.156(a).  Because the Board had relied on the Colvin test 
when it considered the veteran's appeal in August 1998, the 
parties requested that the Court vacate the Board's August 
1998 decision and remand the matter so that the Board could 
consider and apply 38 C.F.R. § 3.156(a) and the Federal 
Circuit's holding in Hodge.

The Court granted the joint motion in February 1999, 
remanding the case to the Board on the issue of whether new 
and material evidence had been submitted to reopen the 
appellant's claim for entitlement to service connection for a 
back disorder.  


REMAND

A review of the record shows that the RO employed the Colvin 
test when developing and adjudicating the veteran's appeal.  
In view of the fact that the RO has not fully considered 
whether the evidence submitted since the last final denial is 
"new and material" under the standards set forth in 
38 C.F.R. § 3.156(a), the Board deems that a remand is 
required in order to avoid the possibility of prejudice to 
the veteran.  Therefore, the Board will remand this matter to 
the RO.  38 C.F.R. § 19.9 (1999); Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
through his representative, and inform 
him of his right to supplement the record 
on appeal, including appearing at a 
hearing.

2.  After the veteran has been given an 
opportunity to supplement the record on 
appeal, including appearing at a hearing, 
the RO should take adjudicatory action on 
the matter of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a back disorder.  In so 
doing, the RO should consider and apply 
the provisions of 38 C.F.R. § 3.156(a) 
and the Federal Circuit's decision in 
Hodge. If any benefit sought is denied, a 
Supplemental Statement of the Case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




